Citation Nr: 1450340	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysrhythmia.

2.  Entitlement to service connection for emphysema, to include as due to exposure to asbestos.

3.  Entitlement to service connection for disability of the feet and toenails, variously diagnosed as athlete's foot and fungal infections (foot disability),

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2012, the Board granted entitlement to service connection for tinnitus, a low back disability, and a cervical spine disability; the Board remanded the issues currently on appeal to obtain additional treatment reports and VA evaluations with nexus opinions.  A March 2012 rating decision granted entitlement to service connection for thoracolumbosacral spondylosis with radiculopathy and herniated discs, 20 percent disabling; for cervical spondylosis with cervicalgia and herniated discs, 10 percent disabling; for tinnitus, 10 percent disabling; for left lumbar radiculopathy, 10 percent disabling; for right cervical radiculopathy, 10 percent disabling; for left cervical radiculopathy, 10 percent disabling; and for right lumbar radiculopathy, 0 percent disabling.  Each grant was effective on September 25, 2007.

As additional treatment records and VA evaluations with nexus opinions were subsequently obtained and added to the record, there has been substantial compliance with the March 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

The Veteran and his wife testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in December 2011, and a transcript of the hearing is of record.

Additional medical evidence has been added to the record since the most recent Supplemental Statement of the Case in February 2013, along with a waiver of RO review of any new evidence.  See 38 C.F.R. § 20.1304 (2014).  

The issues of entitlement to service connection for emphysema, to include as due to exposure to asbestos, and for a psychiatric disability other than PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have dysrhythmia related to his military service.

2.  The Veteran's foot disability is not related to his military service.

3.  The Veteran's left shoulder disability is not related to his military service, nor did it manifest within a year of service.

4.  The Veteran is not shown to have had combat with the enemy while serving on active duty.

5.  The competent evidence of record does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

CONCLUSIONS OF LAW

1.  The criteria for service connection for dysrhythmia are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for service connection for a foot disability are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  A left shoulder disability was not incurred in active military service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in October 2007, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran was informed in the October 2007 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in April and June 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the record and on other relevant medical information.  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his December 2011 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at his December 2011 hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions relevant to the service connection issues on appeal.  The case was subsequently remanded by the Board for additional development.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analyses of the Claims

The Veteran seeks service connection for dysrhythmia, a foot disability, a left shoulder disability, and PTSD, which he contends are all due to service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Dysrhythmia

The Veteran's service treatment records do not reveal any cardiovascular complaints or clinical findings, to include dysrhythmia.  

VA treatment records for November 2006 reveal that the Veteran complained of an acute episode of dyspnea and a "racing heart."  A nuclear stress test and an echocardiogram were negative.

The Veteran and his wife testified at his December 2011 travel board hearing that he began having problems with dysrhythmia in service.

The Veteran reported on VA heart evaluation in June 2012 that he had a cardiac dysrhythmia.  An electrocardiogram was normal.  No cardiovascular disorder was diagnosed.  After review of the claims files and examination of the Veteran, the examiner concluded that the Veteran did not have any documented medical evidence of a cardiac dysrhythmia.

According to a February 2013 medical opinion obtained by the Appeals Management Center (AMC), based on a review of the record, it was less likely as not that any heart condition, to include dysrhythmia, was proximately due to or aggravated by his exposure to asbestos.  Although the Veteran had a past history of panic attacks, there was no medical evidence to support a claim for cardiac dysrhythmia or cardiac disease.

In the absence of a current disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is also no competent evidence of dysrhythmia at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Although the Veteran is competent to report his subjective symptoms, and the Veteran's wife is competent to report her observations about the Veteran's medical condition, the Board finds that neither the Veteran nor his wife is competent to opine as to whether he has a disability such as dysrhythmia due to service, as this is a complex medical matter and he does not have any medical training.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for dysrhythmia, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Foot Disability

There were no complaints or adverse findings involving a foot disability on the Veteran's enlistment medical history and medical examination reports in December 1976.  He complained of a bruised right foot in August 1979, and the impressions were abrasions and contusions of the right foot and toes.  He complained in September 1979 of a bad rash on both feet; athlete's foot was noted.  He complained in February 1980 of right foot pain; X-rays of the foot were normal.  Athlete's foot was noted in January 1981.  

Bilateral onychomycosis and tinea were noted in VA treatment reports dated in September 2007.  

The diagnosis on VA skin evaluation in November 2007 was athlete's foot.  According to this evaluator, it was difficult to diagnose a condition such as athlete's foot, much less find a connection for it to the Veteran's military service.

According to a December 2011 statement from P.J. Yocom, D.C., the Veteran had chronic mycotic infection of the feet.

The Veteran and his wife testified at his December 2011 travel board hearing that he has had problems with athlete's foot since service.

The Veteran underwent VA foot and skin evaluations in June 2012.  The Veteran complained on foot evaluation of intermittent soreness in the balls of both feet.  Physical examination in June 2012 did not show any foot disability.  The Veteran complained on skin evaluation of athlete's foot and fungal infections since service.  He noted that, as long as he kept his feet clean and dry, he did not have a problem with athlete's foot.  He used over-the-counter anti-fungal spray for occasional flare-ups.  The diagnoses on skin evaluation were tinea pedis and onychomycosis.  After examination of the Veteran and review of the claims files, the examiner opined that the Veteran's skin condition of the feet and toes was less likely as not causally related to service because there was no documented medical evidence of chronicity secondary to athlete's foot and no mention of onychomycosis during service.
According to the February 2013 AMC medical opinion, it is less likely than not that claimed athlete's foot and onychomycosis were proximately due to or aggravated by his exposure to asbestos.  It was also noted that there is no medically based scientific evidence to support a nexus between asbestos and athlete's foot or onychomycosis.

Although athlete's foot was noted on two occasions in service, the initial 
post-service medical evidence of a foot problem was not until September 2007, which is over 22 years after service discharge.  Additionally, VA evaluation in June 2012, which is based on examination of the Veteran and review of the record, and which includes a rationale, does not find a chronic foot disability due to service.  Opinions in November 2007 and February 2013 also do not find a link between any current foot disability, such as athlete's foot or onychomycosis, and service.  

Although the Veteran is competent to report his subjective symptoms involving his feet, and the Veteran's wife is competent to report her observations about the Veteran's medical condition, the Board finds the medical opinions on file more probative, in light of the evidence as a whole, than the contentions from the Veteran and his wife. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a foot disability, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Left Shoulder Disability

The Veteran is currently service connected for degenerative arthritis of the right shoulder, cervical spondylosis with cervicalgia and herniated discs, and left cervical radiculopathy.

The Veteran's service treatment records do not reveal any relevant complaints or clinical findings of a left shoulder disability on enlistment medical history and medical examination reports in December 1976.  He complained of shoulder pain in September 1977.  It was noted in November 1980 that the Veteran complained of a 30 day history of left arm pain and that he complained of pain for 30 days in the right triceps from throwing.

X-rays of the left shoulder reported in VA treatment records dated in May 2009 reveal mild degenerative change in the acromioclavicular (AC) joint.  An MRI of the left shoulder in July 2012 revealed moderate AC joint arthrosis with bursitis and greater tuberosity cystic degenerative change.  

The Veteran and his wife testified at his December 2011 travel board hearing that he has left shoulder disability as the result of parachute jumps in service.

The Veteran complained on VA evaluation of the left shoulder in June 2012 of pain on movement and limitation of motion.  He noted joint problems in service from parachute jumps; his whole body was hurt in a landing in 1977.  He said that he had injured his shoulder after service while employed as a furniture mover.  Pain medication he took to control pain in his neck and low back helped with his shoulder pain.  The diagnosis was of a left shoulder condition per the Veteran.  After examination of the Veteran and review of the claims files, the examiner opined that the Veteran's left shoulder disability was less likely as not causally related to service because there is no documented evidence of a left shoulder injury in service, although he did injure his right shoulder in service, and because there is evidence of a post-service injury to the left shoulder.

According to the February 2013 AMC medical opinion, it is less likely than not that claimed left shoulder condition was proximately due to or aggravated by his exposure to asbestos.  There was no specific diagnosis or treatment of a left shoulder disability in service.  Limitation of motion is at least as likely as not mechanical in nature and proximately due to the normal aging process and his post-service occupation in the screen and furniture moving business.  It was also noted that there is no medically based scientific evidence to support a nexus between asbestos and shoulder disability.

The Veteran's service treatment records do not refer specifically to a left shoulder disability, although he did complain in November 1980 of a 30 day history of left arm pain.  Although he complained in September 1977 of unspecified shoulder pain, it is noted that he is currently service connected for right shoulder disability.  The initial post-service medical evidence of a left shoulder problem was not until May 2009, many years after service discharge.  VA evaluation in June 2012, which is based on examination of the Veteran and review of the record, and which includes a rationale, does not find a chronic left shoulder disability due to service.  The AMC opinion in February 2013 is also against the claim.  Consequently, service connection for a left shoulder disability is not warranted.    

Although the Veteran is competent to report his subjective symptoms involving his left shoulder, such as pain, and the Veteran's wife is competent to report her observations about the Veteran's left shoulder condition, the Board finds that neither the Veteran nor his wife is competent to opine as to whether he has a left shoulder disability, such as degenerative disease, due to service, as this is a complex medical matter and neither the Veteran not his wife has sufficient medical training.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a left shoulder disability, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the 

Veteran's lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).  However, the Veteran has not alleged and the record does not suggest that his military service experiences are encompassed within the new regulation, as his stressors do not involve hostile military or terrorist activity.  

The Veteran has claimed bad parachute landings and being in a motorcycle accident in service as his stressors.  The Board need not address whether or not these stressors are corroborated in light of the determination that there is no diagnosis of PTSD.

There were no complaints or findings of a psychiatric disorder in service.  The service treatment records document complaints and treatment for shoulder pain after a jump in September 1977 and document a motorcycle accident in August 1979 in which he ran off the road and suffered multiple abrasions.  His DD Form 214 shows that he earned two parachute badges.
VA treatment reports beginning October 2006 reveal an assessment of an anxiety disorder due to or associated with the Veteran's physical condition.  A panic disorder was diagnosed in June 2007 and in April 2011.  

The December 2011 medical report from Dr. Yocom contains a diagnosis of PTSD.  Dr. Yocom opined that it was far more likely than not that the Veteran's PTSD was causally related to service, including to his bad parachute landings and motorcycle accident, and that the Veteran might also have anxiety as a separate and distinct condition.

The Veteran and his wife testified at his December 2011 travel board hearing that he began having problems with anxiety in service.  The Veteran and his wife did not testify specifically as to his having PTSD due to service.

A VA psychiatric evaluation by a clinical psychologist was obtained in April 2012.  The Veteran gave a history of physical and sexual abuse by his alcoholic father.  It was noted that the Veteran used marijuana until 2000, when his lung collapsed and he was diagnosed with COPD.  His psychiatric symptoms were depressed mood, anxiety, panic attacks, and chronic sleep impairment.  An anxiety disorder was diagnosed.  After interviewing the Veteran and reviewing the claims files, the examiner concluded that the Veteran's psychiatric condition was less likely than not related to service because there were too many nonservice-connected explanatory factors as to the etiology of the Veteran's anxiety, such as a history of childhood abuse coupled with long-term use of marijuana and difficulty breathing due to COPD.  According to the examiner, PTSD could not be diagnosed under the criteria of DSM-IV.

The medical professional who provided the February 2013 AMC medical opinion agreed with the April 2012 diagnosis of an anxiety disorder secondary to his general medical conditions and that it is less likely than not that the Veteran has PTSD that is proximately due to or aggravated by his military service.  

Dr. Yocom diagnosed PTSD in December 2011 based on the service stressors of bad parachute landings and a motorcycle accident.  However, it was noted by the VA examiner in April 2012 that PTSD could not be diagnosed, and the opinion in February 2013 is that it is less likely than not that the Veteran has PTSD that is proximately due to or aggravated by his military service.  The Board finds the April 2012 VA opinion more probative than the opinion by Dr. Yocom because the VA examiner who evaluated the Veteran in 2012 is a psychologist who has reviewed the entire record, while Dr. Yocom is a chiropractor and does not cite to medical evidence in the record to support his diagnosis.  

The testimony and lay statements from the Veteran and his wife have been taken into consideration in this decision.  Although the Veteran is competent to report his subjective symptoms and his wife is competent to report her observations about the Veteran's physical and mental condition, they are not competent to diagnose or opine that he has a particular psychiatric disorder such as PTSD due to service.  Laypersons are not competent to provide evidence in certain medical situations, such as in cases involving the etiology of PTSD.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); See also Jandreau v. Nicholson, 492 F.3d. 1272 (Fed. Cir. 2007) (holding that some types of disability are capable of law observation (a broken bone) and other types are not (cancer)).  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dysrhythmia is denied.

Entitlement to service connection for a foot disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for PTSD is denied.
REMAND

A review of the record reveals that the February 2013 medical opinion obtained by the AMC from a medical professional incorrectly notes that the Veteran was a vehicle mechanic in service for 8 weeks and opines that it would be mere speculation to conclude that the Veteran's emphysema is due to service exposure to asbestos from his work as a vehicle mechanic.  The record shows that the Veteran was actually a vehicle mechanic, or a vehicle/power generator mechanic, for the eight years he served in the military.  Consequently, an addendum opinion is needed based on the correct facts of the case prior to adjudication by the Board of the issue of entitlement to service connection for emphysema, to include as due to exposure to asbestos.

With respect to the claim for entitlement to service connection for a psychiatric disability other than PTSD, the February 2013 opinion diagnosed an anxiety disorder secondary to the Veteran's general medical conditions and opined that it is at least as likely as not that the long term effects of asbestos contributed to his overall deterioration of health, including mental.  However, this opinion does not specifically conclude that the Veteran has an anxiety disorder secondary to service-connected physical disabilities.  Additionally, this opinion is not from a mental health care professional.  Therefore, additional development is needed on the issue of entitlement to service connection for a psychiatric disability other than PTSD prior to Board adjudication.

Accordingly, this case must be REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO will arrange for review of the record by the medical professional who provided the opinion in February 2013 in order to obtain an addendum opinion based on the correct facts.  The reviewer is asked to again review the evidence of record and provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's emphysema was incurred or aggravated beyond normal progression by service, to include exposure to asbestos.  A complete rationale must be provided for any opinion offered.  If the medical professional who provided the February 2013 opinion is unavailable, an opinion will be obtained from another appropriate medical professional after review of the record.  The opinion should include a discussion of the significance of the Veteran's eight years as a vehicle and vehicle/power generator mechanic during service as well as the significance of his history of cigarette smoking.  This opinion should also discuss the notation in the February 2013 report that it was as likely as not that the long-term effects of asbestos contributed to the Veteran's overall deterioration of health.  The Veteran's exposure to asbestos in service is conceded.  The rationale for all opinions expressed must be explained.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must explain why a definitive opinion cannot be provided.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted and must discuss what additional information would be required in order to offer an opinion.

2.  The RO/AMC will also send the claims files to the VA examiner who evaluated the Veteran for psychiatric disability in April 2012 and ask him to review the claims files and provide an opinion, in light of the February 2013 opinion, on whether it is at least as likely as not (50 percent probability or more) that the Veteran's anxiety disorder was incurred or aggravated beyond normal progression by his service-connected physical disabilities.  The rationale for all opinions expressed must be explained.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If the examiner who evaluated the Veteran in April 2012 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide the requested rationale, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

3.  The AMC/RO should then re-adjudicate the Veteran's claims for service connection for emphysema, to include as secondary to exposure to asbestos, and entitlement to service connection for a psychiatric disability other than PTSD based on all of the evidence of record.  If either benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


